Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 12, 2021. 

Amendments
           Applicant's response and amendments, filed October 12, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-73 and 75-87, amended Claim 74, and added new claims, Claims 87-98.  
	Claims 74 and 88-98 are pending. 

Priority
This application is a 371 of PCT/US2016/61207 filed on November 9, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/253,096 filed on November 9, 2015, 62/253,093 filed on November 9, 2015, 62/253,072 filed November 9, 2015, 62/253,021 filed on November 9, 2015, and 62/327,877 filed on April 26, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 12, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Vianello et al (J. Immunol.  176: 2902-2914, 2006).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he 
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objection to Claims 74 and 87 is withdrawn in light of Applicant’s amendments to correct the subject/verb agreement, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2.	The prior rejection to Claim 74 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to correct the Markush Group language, which the Examiner finds persuasive. 

3.	The prior rejection to Claim 74 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite the modified T cells comprise substantially no CXCR4 receptors on the outer surface, which the Examiner finds persuasive. 

4. 	The prior rejections to Claim(s) 87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	The prior rejection of Claims 74, 88-93, and 96-98 under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS) and Steger et al (British J. Cancer 72: 101-107, 1995) is withdrawn in light of Applicant’s amendment to the independent claim to recite the T cells comprising no or substantially no CXCR4 receptors on the outer cell surface further comprise overexpressed CXCR7 receptors on the outer cell surface, a limitation not taught/disclosed by Fearon, Righi et al, nor Steger et al. 
Applicant also traverses with Wei et al (2007; IDS) and Weissman et al (2000; IDS) that exposing T cells to IL-2 upregulates expression of CXCR4, and thus, at the time of filing, it would be impossible to conclude what level of CXCR4 would result when both GM-CSF and IL-2 are treated on tumor infiltrating lymphocytes (per Steger et al) without actually performing an experiment to test the expression level of CXCR4, which the Examiner finds persuasive. 


6. 	Claims 74, 88-94, and 96-98 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Vianello et al (J. Immunol.  176: 2902-2914, 2006; Applicant’s own work not cited in an IDS), Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011; of record), Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010; of record), Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record), and Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record).
Determining the scope and contents of the prior art.
With respect to Claim 74, Fearon is considered relevant prior art for having disclosed a method for treating a patient having a tumor which expresses CXCL12, e.g. ovarian cancer [0006], the method comprising the step of administering to said patient an anti-fugetactic agent, e.g. AMD3100 [0017]. Fearon disclosed one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling [0032], using an anti-fugetactic agent such as AMD3100 [0017].
Fearon disclosed the method may further comprise the step of administering an effective amount of modified immune cells, e.g. T lymphocytes designed to recognize tumor cells [0025], whereby adoptive T cell therapy using CAR (chimeric antigen receptor) T cells targeted to tumors would be greatly improved if used in combination with a CXCR4 signaling inhibitor, as the CAR T cells must migrate into a tumor in order to mediate their killing activity [0158].
Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193].
Fearon also disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 
Fearon disclosed that administration of the anti-fugetactic agent increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
Fearon disclosed the use of a CXCR4 antagonist, to wit, AMD3100, to inhibit T cell exclusion in a tumor, thereby increasing the proximity or the frequency of T-cells among the cancer cells contained in a tumor [0009, 17, 32], as inhibiting CXCR4 promotes T cell infiltration to cause cancer regression [0221], and demonstrated the step of administering a CXCR4 antagonist (syn. anti-fugetactic agent), to wit, AMD3100 to a subject (Examples 1-2, [0176, 211]). 

Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193].

Fearon do not disclose the expanded modified T cells [0158] administered to a subject having a tumor have no or substantially no CXCR4 receptors on an outer cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 74, 
Vianello et al is considered relevant prior art for having taught a method of treating a subject having a tumor which expresses CXCL12, e.g. B16 melanomas expressing high levels of SDF-1/CXCL12 (Title), said method comprising the step of pretreating T cells with the CXCR4 antagonist AMD3100 prior to adoptive transfer (pg 2904, col. 1). Vianello et al successfully demonstrated that the AMD3100-pretreated T cells are able to infiltrate both CXCL12-low and CXCL12-high expressing tumors; whereas, non-pretreated T cells only infiltrate CXCL12-low expressing tumors, “confirming that CXCR4 antagonism restores T cell recruitment into tumors expressing high levels of CXCL12” (pg 2908, col. 1). 
Wilen et al is considered relevant prior art for having taught an ex vivo modified immune cell, to wit, T cell, comprising no or substantially no CXCR4 receptors on an outer cell surface, as the CXCR4 gene has been deleted by ZFN technology (pg 2, col. 2, Human CD4+ T cells; Figure 1). Wilen et al taught a pharmaceutical composition comprising a pharmaceutically acceptable excipient and an effective amount of the modified T cells of Claim 1 (pg 4, col. 2, “1x10^7 modified cells resuspended in…PBS were injected intravenously…”). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized, and successfully reduced to practice, the step of modifying T cells in vitro/ex vivo to lack expression of CXCR4 on their surfaces prior to administering said T cells lacking expression of CXCR4 on their surfaces to a subject, thereby enhancing therapeutic efficacy of the T cells. 

Kim et al is considered relevant prior art for having taught that the CXCR4 antagonist AMD3100 naturally causes the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell (Figure 1, legend, “AMD3100…induce the internalization of surface CXCR4”). 
The instant specification discloses that downregulation of CXCR4 on the surface of the cell may be achieved via exposure to CXCR4 inhibitors [0095]. 


Righi et al is considered relevant prior art for having taught the administration of a CXCR4 antagonist, to wit, AMD3100, whereby AMD3100 is found to selectively increase tumor-specific T-cell responses, e.g. granzyme B production being significantly higher (pg 5528, col. 1), and improved anti-tumor effector CTL response (pg 5532, col. 1), increased tumor cells apoptosis and reduction in tumor growth (pg 5523, col. 1), thereby prolonging the survival of the subject (Title). Righi et al taught that the use of AMD3100 suppressed the trafficking and migration of Treg cells into the tumors, but not the effector T cells (pg 5528, col. 1, selectively increases tumor-specific T cell responses, impairs Treg migration in vivo), whereby Treg cells suppress, impair or reduce the CTL activity of the tumor-specific effector T cells (pg 5528, col. 2; pg 5531, col. 2). Righi et al demonstrated that depletion of Tregs from TILs reversed an apparent immunosuppressive effect on tumor antigen–specific Granzyme B production in vitro, supporting the concept that exclusion of Tregs from the intratumoral milieu (via the use of a CXCR4 antagonist such as AMD3100) may augment local antitumor immunity (pg 5532, col. 1).

Neither Fearon, Vianello et al, Wilen et al, Kim et al, nor Righi et al teach/disclose wherein the modified immune cells having no or substantially no CXCR4 receptors on the outer surface are further modified to overexpress CXCR7 receptors on a cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 74, Balabanian et al is considered relevant prior art for having taught ex vivo modified immune cells, to wit, T cells, transduced with an expression vector encoding RDC1 (syn. CXCR7), wherein the T cell naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; “A0.01 T-cells that lack endogenous RDC1 and CXCR4 at both mRNA and protein levels”), wherein said modified CXCR4-negative, CXCR7-overexpressed T cells having an apparent “at least 10% or more” surface expression of CXCR7 (result illustrated in Figure 2B per log-order greater number of cells expressing CXCR7, as compared to negative control). 
Ma et al is considered relevant prior art for having taught that immune cells expressing CXCR7, to wit, monocytes and macrophages are stimulated by SDF-1 (syn. CXCL12) to migrate (pg 100, col. 2, 2.7, cell migration assays; pg 103, col. 1, 3.5, the role of CXCR7 in macrophage migration), whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (pg 103, col. 2).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology and cancer biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (i.e., to treat CXCL12-expressing cancers in a patient). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fearon to treat a patient having a tumor comprising (first element) a step of administering modified immune cells in combination with a step of administering an anti-fugetactic agent, e.g. AMD3100, to further 
i) one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells in a subject is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling, using an anti-fugetactic agent such as AMD3100 (Fearon, [0017, 32]); 
ii) the CXCR4 antagonist AMD3100 naturally causes the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell (Kim et al); 
iii) Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193]; 
iv) Applicant’s own prior art taught/successfully reduced to practice a method of treating a subject having a tumor which expresses CXCL12, said method comprising the step of pretreating T cells with the CXCR4 antagonist AMD3100 prior to adoptive transfer (pg 2904, col. 1), whereupon the AMD3100-pretreated T cells are able to infiltrate both CXCL12-low and CXCL12-high expressing tumors, “confirming that CXCR4 antagonism restores T cell recruitment into tumors expressing high levels of CXCL12” (pg 2908, col. 1); and
iv) those of ordinary skill in the art would have recognized that prior AMD3100 treatment the T/CAR-T cells with AMD3100 (per Fearon, [0193]) and in vivo administration of AMD3100 in combination with the T/CAR-T cells (Fearon) would necessarily and essentially achieve nearly continuous no or substantially no CXCR4 expression on the surface of the T/CAR-T cells, as said cells would be essentially continuously exposed to the CXCR4 inhibitor, and the CXCR4 receptor is naturally downregulated and internalized upon binding to said [AMD3100] CXCR4 inhibitor.
Fearon disclosed that in vitro treatment the T/CAR-T cells with AMD3100 causes the T cells to migrate and infiltrate tumor tissue [0193], thus essentially priming the cells to have a desired property of tumor infiltration in vivo, and that administration of the anti-fugetactic agent [AMD3100] in vivo increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
All the claimed elements (first element, second element) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the T/CAR-T cells of Fearon comprising no or substantially no CXCR4 receptors on the outer cell surface (per, e.g. pre-treatment with AMD3100 prior to administration) to further comprise a CXCR7 transgene to overexpress CXCR7 with a reasonable expectation of success because Balabanian et al successfully demonstrated the ability to overexpress CXCR7 in T cells that have no or substantially no CXCR4 receptors on the outer cell surface (“RDC1-expressing A0.01 T cells”), and taught that CXCL12 promotes cell migration through RDC1 (syn. CXCR7), as demonstrated using the genetically modified T cells expressing heterologous CXCR7 (pg 35765, col. 1), and thus the ordinary artisan would reasonably expect a T cell having little or no CXCR4 on the surface and being genetically modified to express both CXCR7 and a tumor antigen-specific chimeric antigen receptor, would now have two receptors promoting the migration of said genetically modified T cell to the tumor, and would not be subject to CXCL12-mediated fugetaxis (syn. chemorepulsion) because the CXCR4 is naturally downregulated upon exposure to AMD3100, and whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (Ma et al; pg 103, col. 2).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen ([0158], tumor-specific CAR T cells, as is well known in the prior art; [0153]).
Balabanian et al taught wherein the immune cell genetically modified to overexpress CXCR7 in a T cell that naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; Figure 2B, “A0.01 T-cells”).
With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
Vianello et al taught the use of AMD3100 to block/antagonize CXCR4. 

Ma et al taught the anti-fugetactic agent is AMD3100 (e.g. pg103, col. 2). 
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claim 94, Fearon disclosed wherein the pharmaceutical compositions are administered systemically, e.g. intravenously [0144]. 
Vianello et al taught wherein the immune cells are administered systemically to the subject (pg 2904, col. 1, via tailvein injection). 
With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments 
Applicant argues that neither Fearon, Righi, nor Kim disclose the expanded modified T cells administered to a subject having a tumor have no or substantially no CXCR4 receptors on an outer cell surface
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vianello et al (Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught a method of treating a subject having a tumor which expresses CXCL12, e.g. B16 melanomas expressing high levels of SDF-1/CXCL12 (Title), said method comprising the step of pretreating T cells with the CXCR4 antagonist AMD3100 prior to adoptive transfer (pg 2904, col. 1). Vianello et al successfully demonstrated that the AMD3100-pretreated T cells are able to infiltrate both CXCL12-low and CXCL12-high expressing tumors; whereas, non-pretreated T cells only infiltrate CXCL12-low expressing 
Wilen et al is considered relevant prior art for having taught an ex vivo modified immune cell, to wit, T cell, comprising no or substantially no CXCR4 receptors on an outer cell surface, as the CXCR4 gene has been deleted by ZFN technology (pg 2, col. 2, Human CD4+ T cells; Figure 1). Wilen et al taught a pharmaceutical composition comprising a pharmaceutically acceptable excipient and an effective amount of the modified T cells of Claim 1 (pg 4, col. 2, “1x10^7 modified cells resuspended in…PBS were injected intravenously…”). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized, and successfully reduced to practice, the step of modifying T cells in vitro/ex vivo to lack expression of CXCR4 on their surfaces prior to administering said T cells lacking expression of CXCR4 on their surfaces to a subject, thereby enhancing therapeutic efficacy of the T cells. 

Applicant argues that the Examiner has exercised improper hindsight reasoning. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The concept of using an anti-fugetactic agent, e.g. AMD3100, in combination with T cell immunotherapy, e.g. CAR-T cells, for the treatment of cancer in vivo was known (Fearon). The concept that GM-CSF in combination with IL-2 enhances ex vivo expansion and functionality of tumor-infiltrating lymphocytes was known (Steger et al). Thus, as discussed in the above rejection, the state of the prior art, and scientific knowledge of those of ordinary skill in the art, establish a sound scientific and legal rationale leading to a conclusion of obviousness of the instantly claimed invention.
Applicant is respectfully reminded that the fact that applicant has recognized another advantage (GM-CSF downregulates CXCR4 expression) which would flow naturally from following the suggestion of the prior art (Steger et al using GM-CSF to promote ex vivo expansion of, and tumor killing activity of, TILs) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that the teachings of Duchateau, Fearon, and Righi do not provide a reason or rationale to one skilled in the art to include therapy involving modified immune cells with an anti-fugetactic agent, let alone to arrive at the other claimed elements


7. 	Claims 88-90 and 94-95 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Vianello et al (J. Immunol.  176: 2902-2914, 2006; Applicant’s own work not cited in an IDS), Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011; of record), Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010; of record), Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record), and Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record), as applied to Claims 74, 88-94, and 96-98 above, and in further view of Shiku et al (U.S. 2014/024201; published August 28, 2014).
Determining the scope and contents of the prior art.
Neither Fearon, Vianello et al, Wilen et al, Kim et al, Righi et al, Blabanian et al, nor Ma et al teach/disclose wherein the immune cells are administered directly to a tumor or tumor microenvironment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 95, Shiku et al is considered relevant prior art for having disclosed methods of treating cancer in a patient [0003, the methods comprising the step of administering to said patient immune cells, e.g. CAR-T cells [0083], wherein the CAR-T cells are administered systemically (e.g. intravenously) or intratumorally [0091]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
 In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of administering immune cells for immunotherapy, e.g. systemic administration, i.e. intravenously, as disclosed by Fearon and/or Vianello et al, for a second means of administering, i.e. intratumorally, as disclosed by Shiku et al, in a method of treating a tumor in a patient in need thereof with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of administering immune cells for immunotherapy, e.g. systemic administration, i.e. intravenously, for a second means of administering, i.e. intratumorally, in a method of treating a tumor in a patient in need thereof because Shiku et al disclosed that the CAR-T cells may be administered to the patient intravenously, intraperitoneally, intrarterially, or intratumorally [0091]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen ([0158], tumor-specific CAR T cells, as is well known in the prior art; [0153]).
Balabanian et al taught wherein the immune cell genetically modified to overexpress CXCR7 in a T cell that naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; Figure 2B, “A0.01 T-cells”).
Shiku et al disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface [0057], e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen

With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
Vianello et al taught the use of AMD3100 to block/antagonize CXCR4. 
Righi et al taught the use of AMD3100 to block/antagonize CXCR4 in vivo (pg 5523, col. 2). 
Ma et al taught the anti-fugetactic agent is AMD3100 (e.g. pg103, col. 2). 
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claim 94, Fearon disclosed wherein the pharmaceutical compositions are administered systemically, e.g. intravenously [0144]. 
Vianello et al taught wherein the immune cells are administered systemically to the subject (pg 2904, col. 1, via tailvein injection). 

With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015) discloses modifying the immune cells to inactivate CXCR4 and/or CXCR7 [0093], and thus is considered to teach away from the instantly claimed invention recited in Claim 48. 

Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014) is considered relevant prior art for having disclosed an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell, whereby the ex vivo modified immune cells further comprise a tumor cell homing receptor on the cell surface, wherein the tumor cell homing receptor is a chimeric antigen receptor ("CAR") [0491]. 
Brogdon et al disclosed wherein the modified immune cell is a T cell, or a natural killer ("NK") cell engineered to express a chimeric antigen receptor [0003, 63], wherein the CAR targets a tumor-associated antigen [0251, 291, 442].
Brogdon et al disclosed the tumor to be treated is a breast cancer, ovarian cancer, cervical cancer, liver cancer, brain cancer, skin cancer, sarcoma, or adenocarcinoma [0248, 304].
Brogdon et al disclosed wherein the CAR-T cells are administered intratumorally [0960, 968] or intravenously [1058, 1086]. 
Brogdon et al disclosed the CAR-T immunotherapy may be combined with at least one additional anti-cancer agent, e.g. chemotherapy, radiation therapy, or cytokines (immunotherapeutic agent) [0732].
Brogdon et al disclosed modifying the immune cells to express CXCR4 and/or CXCR7 [0491], and thus is considered to teach away from the instantly claimed invention. 



Kalatskaya et al (Mol. Pharmacol. 75(5): 1240-1247, 2009) is considered relevant prior art for having taught that CXCL12 and AMD3100 both bind to CXCR7 (pg 1243, Figure 2b). Kalatskaya et al taught that whereas AMD3100 antagonizes the functional CXCR4 response to CXCL12, it increases CXCL12 binding to CXCR7, whereby said observation is consistent with the conclusion that AMD3100 is a CXCR7 ligand that potentiates CXCL12 binding to CXCR7, thereby qualifying as a positive allosteric modulator of CXCL12 binding to the receptor (pg 1243, col.’s 1-2). Whereas AMD3100 blocked (syn. antagonized) the ability of CXCL12 to induce beta-arrestin recruitment to CXCR4, it induced beta-arrestin recruitment to CXCR7, thus behaving as a CXCR7 agonist (pg 1244, col. 1; pg 1245, col. 1, “AMD3100 is an allosteric agonist at CXCR7”). 

Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633